UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6280



GERALD RODGERS,

                                            Plaintiff - Appellant,

          versus


BONITA HAWKES, Operations Officer, Haynesville
Correctional Center,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk.    Henry C. Morgan, Jr., District
Judge. (CA-00-34-2)


Submitted:   June 9, 2000              Decided:     September 7, 2000


Before MURNAGHAN,* MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gerald Rodgers, Appellant Pro Se.




     *
       Judge Murnaghan was assigned to the panel in this case but
died prior to the time the decision was filed. The decision is
filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d)
(1994).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Gerald   Rodgers,   a   Virginia   inmate,   appeals   the   district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

2000) complaint under 28 U.S.C.A. § 1915A (West Supp. 2000).             We

have reviewed the record and the district court’s opinion and find

that this appeal is frivolous.     Accordingly, we dismiss the appeal

on the reasoning of the district court.     See Rodgers v. Hawkes, No.

CA-00-34-2 (E.D. Va. Feb. 17, 2000).       We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                                  DISMISSED




                                   2